PRESS RELEASE Contact: David J. O’Connor President & Chief Executive Officer New England Bancshares, Inc. (860) 253-5200 NEW ENGLAND BANCSHARES, INC. ANNOUNCES CASH DIVIDEND Enfield, Connecticut – August 8, 2011.New England Bancshares, Inc. (Nasdaq GM:NEBS) announced today that the Company’s Board of Directors declared a cash dividend for the quarter ended June 30, 2011 of $0.03 per share.The cash dividend will be payable on September 16, 2011 to stockholders of record on August 26, 2011. New England Bancshares, Inc. is headquartered in Enfield, Connecticut, and operates New England Bank with fifteen banking centers servicing the communities of Bristol, Cheshire, East Windsor, Ellington, Enfield, Manchester, Plymouth, Southington, Suffield, Wallingford and Windsor Locks.For more information regarding New England Bank’s products and services, please visit www.nebankct.com.
